First, I should like to extend to you. Sir, my delegation's most sincere and heartfelt congratulations on your election to the presidency of the General Assembly. You represent a country which is linked to Italy by traditional and ancient ties and by a common Latin and Christian background. You are also the representative of a country which, next January, is to join the European Community.
We wish also to convey our thanks to the Secretary-General, Mr. Perez de Cuellar, for the intelligent work he has accomplished and for the efficiency and loyalty with which he has upheld the principles and values of the United Nations during the many crises that have troubled! the community of States.
In these days our thoughts turn to the great friendly country of Mexico, so terribly stricken by natural disaster. The news and pictures we receive daily from that country fill our hearts with sadness. We respectfully bow our heads in remembrance for the dead and we share the sorrow of the many bereaved families so harshly affected by the calamity. From this rostrum I should like to express our feelings of friendship and sympathy to the Mexican people and let them know that we are ready to contribute to the relief work undertaken by its Government.
At the moment we are all witnessing an intense and eventful period of great significance and also of radical change. Our societies are changing internally, and the international situation is also changing as a result of the creation and consolidation of new States. These changes have become even greater as we confront new and complex needs that cannot be fulfilled at either the national or the regional level.
It is precisely because we are passing through such a turbulent period and because we are bound together by increasingly close ties of interdependence that we feel we must stress how closely the theme of international solidarity and co-operation is linked with the strengthening of multilateral machinery. Only in that way can we ensure the participation of all States in the decisions that will determine the maintenance of peace, the protection of human rights and the economic and political growth of peoples.
There is, no doubt, a risk that our system may become cumbersome if we maintain the pluralistic approach that is not only desirable but that represents the practical outcome of our observance of the principle of universality proclaimed in the Charter of the united Nations. Pluralism thus involves a risk that we must face, but one that we roust not allow to dictate our conduct. Indeed, it seems important to me that the major multilateral forums must adopt a long-term strategy in this regard: they must learn to look to the future, to overcome immediate difficulties and to uphold, beyond ideological confrontations and tensions, all those factors that can serve to unite rather than divide the members of the community of nations.
That is why our appeal for solidarity and co-operation is more than a need; it has become an essential and basic strategy against which all countries must measure their actions.
In light of the great challenges of our era, we must come up with co-ordinated responses in which the contribution of the United Nations is decisive. I shall cite a few examples. Italy was particularly appreciative of the action taken by the United Nations to alleviate the consequences of the famine that recently faced so many countries in Africa. The work done by the Office for Emergency Operations, to which the Secretary-General assigned one of his most qualified colleagues, is and continues to be particularly effective in such important sectors as transport, food aid distribution, rural development and water supply. Many Governments, including the Italian Government, have also taken part in this work, and their efforts in this area have been extraordinary.
The problem of drug control, in my opinion, constitutes a proving ground in which the United Nations must show that it can deal effectively with one of the greatest evils of contemporary society. The work being done in Vienna by the competent organization:* has yielded very positive results. The spread of drugs is a global assault on the basic interests of humanity and, above all, on the integrity and stability of society. Our defenses against this scourge must therefore be global in nature. In this connection we welcome with satisfaction the Secretary-General's proposal to convene a world conference on the drug problem. The Italian Government warmly supports that proposal.
Our appeal for solidarity and international co-operation must be linked with a reaffirmation of the need for all States Members of the Organization to share in economic and social well-being. With that goal in mind, we will continue to work towards a concept of international commerce based on free trade, a concept that, in the past 40 years, has been an essential factor for growth in the world economy.
If we are to achieve a more equitable distribution of world resources to increase general well-being and reduce the existing imbalances in standards of living, we must also ensure a more careful utilization of those resources. They must not be wasted, especially by the poorer countries.
In this connection as well, Italy would like to repeat an idea that it put forward some years ago in this same forum. It seems to us important that agreement be reached on the establishment of a control mechanism that can ensure that trade in conventional weapons be completely open and visible.
Throughout its history the Republic of Italy has demonstrated its belief in the principles and values of the United Nations. That faith in those principles and values reflects, above all, a conviction that is deeply rooted in the minds of our people. Our commitment to the Organization reflects our response to the objective requirements inherent in Italy's geographical position and history at the crossroads of three continents. That crossroads is situated in a geopolitically sensitive region where the fruitful coexistence of different civilizations and cultures is often accompanied by acute tensions.
In the light of such complex realities, in which balances seem precarious and fragile, Italy has made certain fundamental choices in the post-war period. Those choices are reflected, on the one hand, in the Atlantic Alliance and in Italy's friendship with the United States and, on the other hand, in its participation in the process of European integration, both political and economic.
These choices, besides being still valid today, are in line with the ideals and the objectives of the United Nations. They allow Italy to make a contribution to peace, fulfilling the security conditions necessary for carrying forward successfully the process of dStente, in which we firmly believe.
We have always understood our participation in the European Community not only as a means of consolidating our internal well-being but also and above all as a means of overcoming, through regional solidarity, the dangerous destabilizing factors which are to be found on the European continent and, more generally, on the international scene. We consider that the close ties of association linking the Community with many countries on all continents are an important contribution to stability.
The Charter of the United Nations mentions and indeed proclaims the role of the regional organizations in helping to create an atmosphere of stability and in ensuring a more ordered development of relations among States. The European Community is pursuing these objectives, whose validity is confirmed by the force of attraction exercised by the Community itself on other European countries. We have recently seen a good example of this force of attraction in the decisions by Spain and Portugal to join the Community. The Italian Government has not spared its efforts, particularly during the first half of this year, to achieve that welcome result.
Social and human concerns form an integral and essential part of the international actions undertaken by Italy and indeed by the other members of the European Community. This approach is derived from our conviction that any equilibrium not based on respect for the dignity and fundamental freedoms of men and women carries within itself the germs of destruction and therefore is destined to last for only a brief period of time.
For these reasons Italy participated in the recent mission to South Africa carried out by three Foreign Ministers of countries belonging to the European Community. The dual aim of the mission was to bring home to the Pretoria Government the Ten's agreed position and its strong condemnation of apartheid and also to make contact with eminent individuals not belonging to the Government of South Africa.
The elimination of the intolerable system of apartheid and the full enjoyment of legitimate political and civil rights by all members of the South African population are becoming more and more urgent. The action taken by the European Community has not ended with the completion of that mission. The Community follows the events in South Africa with constant concern. This concern is an aspect of the signals that we have so far sent to promote a change of the situation in South Africa.
We are also concerned about the delays in the implementation of Security Council resolution 435 (1978). We feel that it should be fully implemented so that Namibia may achieve rapid and unconditional independence.
This year we are beginning our discussions in an atmosphere of fervent hope. The renewal of dialog at the highest level between the United States and the Soviet union opens up the prospect of an essential movement towards the general lowering of tension and therefore towards the resumption of detente.
The Italian Government has welcomed with satisfaction the decision by the United States and Soviet Governments to begin global negotiations on nuclear and space weapons. We have seen in that decision the glimmer of a hope that there will be a reduction of armaments to the lowest possible level.
The world community must be freed from the threat of a never-ending accumulation of military arsenals. The problem of disarmament is certainly a general problem, and both global and regional.understandings must contribute to its solution. However, it is clear in this context that the major Powers should play their role in the definition of a new offense-defense relationship.
Therefore we hope that the forthcoming summit meeting between the President of the United States of America and the General Secretary of the Communist Party of the Soviet Union will result in an understanding which will allow the disarmament negotiations to move forward constructively, although it must not be forgotten that detente is fostered also by attitudes which are not exclusively connected with the military sphere.
The Disarmament Conference in Geneva constitutes another important stage in the strategy to achieve a general reduction in tension. As we all know, that Conference is seeking to eliminate another category of weapons of mass destruction, namely, chemical weapons.
The Italian Government is striving and will continue to strive to achieve equitable solutions to the problems that are still pending in this forum. A complete and verifiable ban on chemical weapons should constitute for all countries, including those in possession of such weapons, a priority objective. It is for this reason that we express our disappointment at the slow progress at the Conference.
It is our view that the existing channels of communication, whether formal or informal, are not enough in themselves to ensure a process which will lead to a more stable international equilibrium. These channels in any case do not allow the overcoming of distrust. In other words, we must spare no effort in the search for more suitable instruments for the achievement of positive results in international negotiations, particularly those relating to disarmament. For this reason we have long considered that we must multiply the opportunities of obtaining a better understanding of legitimate security needs.
One channel of communication which, in our view, has so far not been sufficiently appreciated is that of the international scientific community. We should not forget that this community has an ancient tradition of universality and a natural vocation for co-operation, with these advantages, it constitutes a reference point and a means of support for political action designed to favor the bringing together of positions. There are, in this connection, encouraging examples, such as the Scientific Forum held in Hamburg in 1980. We should endorse the recommendation that another such meeting be held. Such a course of action is suggested by the important scientific developments which have taken place and by the fact that the simple exchange of information among scientists may help to overcome prejudices and to correct errors.
in our view, the holding of a new conference may provide us with a starting point for considering machinery whereby we could associate the scientific world more closely with the search for peace and an effective understanding on the control and limitation of weapons. A message to that effect has reached us in recent years from scientists all over the world who, in their thousands, signed the Erice Appeal for "Science Without Frontiers".
We feel that it will be difficult to achieve real progress in disarmament if States do not show a greater readiness than in the past to ensure the visibility of military activities. In this respect, the problem is certainly not to renounce the safeguarding of legitimate security interests. On the contrary, we must take note of the fact that technological progress and the increasing sophistication of weapons have created a need for visibility which did not exist in the past, precisely in order to safeguard vital security interests. In other words, I believe that we must now abandon the mental attitude of regarding measures of visibility and verification as secondary elements in disarmament agreements. Instead we must recognize, with a strong sense of realism, that, in view of technological developments, these measures must become, together with the balance of forces, the central and vital components of any understanding on the control and limitation of weapons.
Aware of the need for increased international co-operation at all levels, Italy has made a significant contribution to the progress of the Conference on Security and Co-operation in Europe. There is no contradiction between the objectives set forth in the Final Act of Helsinki and those set forth in the Charter of the united Nations: they are complementary. I would like here to emphasize, in the light of the results obtained at that Conference, that recourse to these multilateral instruments of dialog does not exclude, but indeed promotes, a balanced and fruitful development of bilateral relations.
The commitments we have assumed and those that we intend to assume at the Conference provide a basis for giving specific shape to the ideals of security, of respect for human rights, and of economic, scientific and cultural co-operation among States.
In this context, may I point out that the cultural forum to be held at Budapest next month will provide us with a meeting place at which we can hold a positive exchange of views on particular subjects. We shall ensure that the basic feature of this forum - that of unfettered discussion, is constantly maintained. We shall do so in the conviction that the three fold terms of reference -creation, dissemination and co-operation in the field of culture - are parts of a process which is not meant to be a propaganda exercise but aims at mutual understanding. By its nature, culture is not a destabilizing factor and consequently knows no frontiers.
We are also still concerned about the theme of economic and social development.
We are on the eve of a great technological revolution destined to improve living standards and hence the well-being of the peoples of the world. I have said that the problem facing us is to enable all countries which are members of the international community to benefit from the results of this far-reaching peaceful revolution. Today we are engaged in the struggle to overcome hunger and to free as many peoples as possible from disease, epidemics and drought. However, we must ensure that the battle we are fighting today - and which we are determined to win - is not shifted tomorrow to other fields of combat, namely those in which the aim is to gain access to the results of technological progress. In other words, we must now ask ourselves how to prevent the emergence of other tensions once the tensions resulting from under-development have been overcome. This is an additional reason not to continue today to waste on the nuclear and conventional arms race an ever-increasing portion of those resources to which future generations will rightly demand access.
Italy is aware of the consequences, including the long-term consequences, inherent in the relationship between disarmament and development, and we await with keen interest the conference to be held in Paris in July 1986 to consider ways and means of helping to reduce the need for weapons in different areas of the globe and thus to improve prospects for development.
Before concluding, I would like to express our satisfaction at the successful conclusion of the work of the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear weapons. The non-proliferation regime represents one of the pillars of international stability and security. Italy is convinced that this regime should be strengthened and made universal. The fact that the Conference was able to reach agreement cm a final document attests to the determination of the international community to unite to halt and reverse both horizontal and vertical proliferation of nuclear weapons.
In the context of the world economy the problem of external indebtedness has now rightly been given priority in international discussions. My Government believes that this question should be approached realistically, bearing in mind the desire to achieve specific solutions. In that conviction, Italy gives strong support to the international organizations concerned. We also hope that a greater
spirit of solidarity can be given to the interventions of the International Monetary Fund (IMF) and the World Bank.
If we approach this problem in a detached and rational frame of mind can we find appropriate solutions to free us from two difficult problems: on the one hand, an intolerable burden which can seriously affect chances for future development, and, on the other hand, the risks of bankruptcy which would disrupt the world economic system and dry up the sources of financing and credit, to the detriment of the weakest countries themselves.
However great the progress made we are unfortunately still far from having worked out effective remedies in this field.
Italy believes in multilateralism. In a world where the interests of individual countries or groups of countries finally prevail over the collective interests of peaceful coexistence and respect for international law - we maintain that we should heed the recommendations which emerge from the community of States within the United Nations.
In this connection, our thoughts turn above all to the Middle East. The proposals that appear in Security Council resolutions 242 (1967) and 338 (1973) continue to constitute the main basic reference point in the search for a lasting and hence valid solution.
Our position on the Middle East remains based on the fundamental principles proclaimed on several occasions by the countries of the European Community: the right of all States in the region to exist in security and peace and the right of the Palestinian people to self-determination, with all that the exercise of that right implies.
We welcome the recent Jordanian-Palestinian agreement designed to establish the basis for a joint negotiating approach, even though it has not yet produced the hoped-for results. It brings closer together the positions of two of the main protagonists in the peace process and introduces an element of dynamism in that troubled region.
Equally relevant, in our opinion, are the proposals put forward by Egypt which have led to a new phase of negotiation with Israel. In the context of the Middle East, the Italian Government believes that it is essential to associate Syria with the process of stabilization and peace in the region.
In this same constructive spirit, we shall spare no effort to promote a return to normality in Lebanon with respect for its independence and territorial integrity.
I would also like to point out that during this year Italy has increased its contribution in finance and men to the United Nations Interim Force in Lebanon (UNIFIL), which we consider a key element in the United Nations contribution to a peaceful settlement of one of the most serious disputes of modern times.
In dealing with the problem of the Middle East I would like to say how distressed we are at the consequences for the civilian populations of the Iraq-Iran conflict. The reasons for this conflict seem to defy any logic but that of endless destruction. We must ask ourselves seriously whether the community of States should resign itself to being unable in any way to intervene to persuade the interested parties to adopt a cease-fire.
In the Mediterranean region the Cyprus crisis unfortunately remains unresolved. We unreservedly support the activities of the Secretary-General and we address an urgent appeal to the parties concerned to give sincere and specific evidence of their will to negotiate.
As part of our direct interest in the Mediterranean region, we are devoting close attention to our relations with Malta. We intend to develop these relations with full respect for the Maltese Government's position of neutrality and non-alignment, which Italy considers as a very positive element.
Latin America, a region to which Italy looks with attention and interest, is playing an increasingly important role on the world stage. The processes whereby the bases of democracy are being restored on that continent are a clear indication of an advanced maturity which we can but welcome with strong approval.
Unfortunately, shadowy areas still remain in Latin America. We therefore appreciate all the more certain signs of change, such as, for example, the understanding reached in Chile among the democratic forces, as a result of the initiative taken by Cardinal Primate Fresno, an initiative designed to pave the way for the transition to the full democracy we hope for. The Government and the armed forces of Chile must therefore respond constructively to that important development.
Another source of concern is the political and socio-economic crisis that persists in Central America; even though in some countries of the region progress has been made in the process of restoring democracy.
We fully understand the importance of stability in the Central American and Caribbean region for the maintenance of world peace. That is why we shall continue to support any initiative such as that taken by the Contadora Group designed to relieve tension and promote peace.
Accordingly, at the meeting to be held next November in Luxembourg, we shall support the continuation of the dialog initiated last year in San Jose, Costa Rica, between the Ten countries of the European Community, Spain, Portugal, the countries of the Contadora Group and the five countries of Central America.
In the Horn of Africa, a region with which Italy is especially linked by historical ties and by increasing co-operation, we shall continue to work for the settlement of outstanding disputes through negotiating processes based on the principles of the Charter of the United Nations and of the Charter of the Organization of African Unity (OAU). Thanks to dialog and co-operation on subjects of common concern, it should be possible to achieve solutions based on respect for the territorial integrity of States within existing frontiers and on non-interference in internal affairs, with due regard for the historical and cultural identities of the peoples of the area. We hope that the same method of dialog and patient, courageous and constructive negotiations, designed to achieve solutions based on the principles of the United Nations, will be applied to the serious problems of the Asian continent.
In this connection, we shall continue to follow closely the two serious crises which continue to plague the regions the Afghan and Cambodian crises.
In Afghanistan the clearly formulated suggestions of the General Assembly have not yet been acted upon and the country is still suffering from the ravages of war.
Another question which concerns us is the tension on the Pakistan frontiers, in particular as a result of bombardments which have caused many civilian victims among Pakistani peoples of that region. Italy deems it essential that a determined effort should be made to resolve that question and renews its appeal to the parties concerned to adopt a constructive approach at the Geneva negotiations.
As regards Cambodia, Italy once again wishes to renew its strong appeal for the restitution of international law that has been violated. We urge the parties concerned seriously and specifically to start negotiations that can lead to solutions which bring freedom, justice and peace to all the Cambodian people.
Concerning Korea, Italy takes a positive view of the resumption of direct talks between Seoul and Pyongyang on economic and humanitarian subjects. We hope that these talks will be gradually extended to other sectors, such as the question of sport, in view of the coming Olympic games at Seoul, which must be free from all political constraints. This will undoubtedly help to create a lasting atmosphere of detente in that peninsula, thus increasing the prospects for its reunification. With this aim in mind, we favor the admission of the two Koreas to this Organization - thus filling an unreasonable gap.
The Charter of the United Nations, whose fortieth anniversary we are celebrating this year, provides means, if we want to use them, which could respond adequately to the needs of peoples exposed to sudden change.
Aware that the destinies of nations, both large and small, are closely linked, the United Nations has become a unique forum for meetings, discussions and co-operation. Within the context of this evolution towards pluralism, which we see to be highly positive, disputes and conflicts still exist, of course. Such conflicts, even though they may be of a circumscribed and sectoral nature, could end up becoming - as a result of this phenomenon of general interdependence - universal events which bear the seeds of danger for mankind as a whole.
This is why, on the eve of a new year, which we intend to dedicate to peace, it seems to me extremely appropriate to reflect on the manner in which this Organization could play an even greater role as a forum which can foreshadow and anticipate events so as to direct them towards an ordered and harmonious coexistence between people and nations.
The Italian Government will make its contribution to this end because we are convinced that peace is indivisible and is won day by day through sacrifices and concessions, without ever slackening our attention or yielding to the temptation of adopting easy solutions.
